EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITlES PURCHASE AGREEMENT (‘Agi”eement”) is made as of June [ 20 ],
2017, by and between Major League Football, Inc., a Delaware corporation (the
“Company”), and Compass Creek Capital, Inc., a California corporation (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company wishes to sell to Investor, and Investor wishes to purchase
from the Company, 42,857,143 shares of the Company’s Series A preferred stock
and the option to purchase up to 171,428,571 additional shares of the Company’s
Series A preferred stock at the price of $0.07, in exchange for $3,000,000,
subject to the terms and conditions set forth herein.

 

WHEREAS, in connection with the transactions contemplated by this Agreement, the
Company shall appoint Investor’s designee, Jerry C. Craig, as the President and
Chief Executive Officer and as a member of the Company’s board of directors,
subject to the terms and conditions set forth herein.

 

WHEREAS, subsequent to the closing of this Agreement, and subsequent to the
Company making all requisite and appropriate filings with all applicable filing
agencies, the Company intends to enter into second securities purchase agreement
with the Investor, pursuant to the same or similar terms (as applicable) to this
Agreement, to sell the Investor up to $12,000,000 of the Company’s preferred
stock at the stock price of $0.07 and appoint two additional Investor designee’s
as members of the Company’s board of directors.

 

NOW, THEREFORE , in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties agree as follows;

 

Section 1. Purchase and Sale.

 

1.1 Sale and Issuance of New Securities. Subject to the terms and conditions of
this Agreement, the Investor agrees to purchase and the Company agrees to sell
and issue to the Investor 42,857,143 shares of the Company’s convertible
preferred stock (the ‘‘Preferred Stock” or the “‘Securities”) at the purchase
price of $.07 per share for a total of U.S $3 Million ($3,000,000). The
Preferred Stock shall have the rights, preferences, powers, restrictions and
limitations set forth in the certificate of designation of the Company in the
form attached hereto as Exhibit A (the “Certificate of Designation”).

 

1.2 Closing. The closing shall be on or before June [3th], 2017 whereby the
purchase and sale of the Preferred Stock being purchased by the Investor shall
occur and take place at the offices of Company, at 1:00 p.m., or at such other
time and place as the Company and the Investors mutually agree upon (the
“Closing Dste”), but no later than June [8th], 2017. At the closing, the Company
shall deliver to the Investor (i) a certificate representing 42,857,143 shares
of Preferred Stock and (ii) shall comply with the covenants described in
paragraph 7. The Company shall deliver certificates representing the Preferred
Stock to the Investor at the Closing bearing an appropriate legend referring to
the fact that the shares of Preferred Stock were sold in reliance upon an
exemption from registration under the Securities Act.

 

 

   



 

1.3 Delivery of Funds. Payment for the securities shall be received by the
Company from the Investor by means approved by the Company on a mutually agreed
upon schedule. The initial U.S. $2 Million ($2,000,000) funds shall be deposited
into the Company’s newly created Bank Account no later than 7 days from the
Closing Date. The remaining U.S. $1 Million ($1,000,000) shall be deposited
within 30 days after the first deposit. If the total funds are not deposited
into the Company’s Bank Account, then any shares not paid for shall
automatically revert back to the Company.

 

1.4 Use of Proceeds. The CEO, in consultation with the Board and other officers,
will determine the priority, veracity and necessity of company payables
previously incurred by the Company, set forth in Schedule 1.3, Investor and new
management makes no warranty on the time or amount of such payments.

 

Sectioa 2. Representations and Warranties of the Company. Except as contained in
or set forth on Scheduie 2, the Company hereby represents and warrants to the
Investor that:

 

2.1 Incorporation. The Company is a corporation duly organized and validly
existing, is in good standing under the laws of the state or other place of its
incorporation, has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted, and the Company is
qualified as a foreign corporation in each jurisdiction where the failure so to
qualify would have a material adverse effect on its business or operations.

 

2.2 Capitalization. The authorized capital of the Company is as described in the
Company’s Annual Report on Form 10-K for fiscal year ended April 30, 2016 filed
with the United States Securities and Exchange Commission on July 29, 2016 (the
“2016 Form 10-K’’); except that since July 29, 2016 (the “Form 10-.K Date”) the
Company has issued the securities set forth on Schedule 2 attached to this
Agreement.

 

2.3 Subsidiaries. The Company does not presently control, directly or
indirectly, any other corporation, association or business entity.

 

2.4 Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Company under this Agreement, and for the
authorization, issuance and delivery of the Securities being sold hereunder, has
been or shall be taken prior to the Closing Date, and this Agreement, when
executed and delivered, shall constitute a valid and legally binding obligation
of the Company. Issuance of the Securities will not be subject to preemptive
rights of any stockholders in the Company.

 

2.5 Validity of Securities. The Securities to be purchased and sold pursuant to
this Agreement, when issued, sold and delivered in accordance with its terms for
the consideration expressed herein, shall be duly and validly issued, fully paid
and nonassessable.

 

2.6 Governmental Consents. All consents, approvals, orders, authorizations or
registration, qualification, designation and declaration or filing with and
federal or state governmental authority on the part of the Company required in
connection with the consummation of the transactions contemplated herein shall
have been obtained prior to, and be effective as of, the Closing Date or will be
timely filed thereafter.

 



  2

   



 

2.7 Compliance with Other Instruments. The Company is not in violation of any
provisions of its respective Certificate of Incorporation, its Bylaws, any
material mortgage, indenture, lease, agreement or other instrument to which it
is a party, or of any material provision of any federal or state judgment, writ,
decree, order, statute, rule or governmental regulation applicable to the
Company. The execution, delivery and performance of this Agreement will not
result in any such violation or be in conflict with or constitute a default
under any such provision.

 

2.8 Litigation. There are no actions, proceedings or investigations pending, or
to the knowledge of the Company threatened, which question the validity of this
Agreement or, except as described in the 2016 Form 10-K, which might result,
either individually or in the aggregate, in any material adverse change in the
assets, conditions, affairs or prospects of the Company.

 

2.9 Patents. The Company owns or have a valid right to use the patents, patent
rights, licenses, trade secrets, trademarks, trademark rights, trade names or
trade name rights or franchises, copyrights, inventions, and intellectual
property rights being used to conduct their businesses as now operated and as
now proposed to be operated; and the conduct of business as now operated and as
now proposed to be operated does not and will not conflict with valid patents,
patent rights, licenses, trade secrets, trademarks, trademark rights, trade
names or trade name rights or franchises, copyrights, inventions, and
intellectual property rights of others. The Company has no obligation to
compensate any person or entity for the use of any such patents or rights.

 

2.10 Financial Statements. The financial statements of the Company included in
the 2016 Form 10-K complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP consistently applied
during the periods presented (except, as noted therein, or, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC) and fairly present
(subject, in the case of unaudited statements, to normal audit adjustments) the
financial position of Company as of the date thereof and the results of their
operations and their cash flows for the periods then ended.

 

2.11 Absence of Certain Changes. Since the Form 10-K Date whether or not in the
ordinary course of business, there has not occurred or arisen (a) any material
adverse change in the financial condition, operations, business or prospects of
the Company, or (b) any event, condition or state of facts of any character
which materially or adversely affects, or may materially or adversely affect,
the financial condition, operations, business or prospects of the Company.

 

2.12 Tax Returns and Reports. All federal income tax and state franchise tax
returns and tax reports required to be filed by the Company have been filed with
the appropriate governmental agencies in all jurisdictions in which such returns
or reports are required to be filed. All such returns and reports constitute
complete and accurate representations, in all material respects, of the tax
liabilities of the Company. All federal income tax and state franchise and other
taxes (including interest and penalties) due from the Company have been fully
paid or adequately provided for on the books and financial statements of the
Company. None of the federal income tax returns of the Company have been audited
by the Internal Revenue Service. The Company knows of no additional assessments
or adjustments pending or threatened for any period, nor of any basis for any
such assessment or adjustment. The Company has not entered into any agreements
with federal and state taxing authorities extending the statute of limitations
with respect to the assessment of federal and state taxes for any period.

 

  3

   



 

2.13 Properties. The Company has good and marketable title to its real and
personal properties and assets and valid leasehold interests in its leased
properties as and to the extent carried on its books, including those reflected
in the financial statements of the Company included in the 2016 Form 10-K,
except properties and assets disposed of in the ordinary course of business, and
none of such properties or assets is subject to any mortgage, pledge, charge,
lien, security interest, encumbrance of joint ownership interest, except liens
for taxes, assessments, or governmental charges or levies if the same shall not
at the time be delinquent or thereafter can be paid without penalty, or are
being contested in good faith and by appropriate proceedings. The use of any
property of the Company for the purpose for which it was acquired is not now,
and, based upon the laws, regulations and ordinances in effect on the Closing
Date, in the future will not be, curtailed to a material degree by any
violations prior to the Closing Date by the Company of any law, regulation or
ordinance (including, without limitation, laws, regulations or ordinances
relating to zoning, environmental protection, city planning, or similar
matters). The Company enjoys peaceful and undisturbed possession under all
leases under which it is operating, and all said lease are valid and subsisting
and in full force and effect.

 

2.14 Agreements. The Company has not materially breached, nor has it received
written notice of any claim or threatened claim that the Company has breached,
any of the terms or conditions of any material agreement, contract, lease,
commitment or understanding, the breach or breaches of which singly or in the
aggregate could materially or adversely affect the financial condition,
operations, business or prospects of the Company.

 

2.15 Pension Benefit Plan. The Company does not have or make contributions to
any pension, defined benefit or defined contribution plans which are subject to
the Federal Employee Retirement Income Security Act of 1974, as amended
(“ER1SA”).

 

2.16 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

2.17 No Other Representations or Warranties. Except for the representations and
warranties contained in this Section 2 (including the related portions of
Exhibit 2), neither the Company nor any other person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Company.

 

Section 3. Representations and Warranties of the Investor. The Investor
represents and warrants to the Company as follows:

 

3.1 Authorization, All company action on the part of the Investor, its officers
and directors, managers and members, as the case may be, necessary for the
authorization, execution, delivery and performance of all obligations of the
Investor under this Agreement, including for the delivery of the cash
consideration described in paragraph 1.2, has been or shall be taken prior to
the Closing Date, and this Agreement, when executed and delivered, shall
constitute a valid and legally binding obligation of the Investor.

 

  4

   



 

3.2 Accredited investor, The Investor is an “accredited investor” as that term
is defined in Rule 501 promulgated under the Securities Act of 1933, as amended
(the “Act”), in that it is a partnership, corporation, limited liability company
or business trust that has total assets of at least $5 million and was not
formed for the purpose of investing the Company; (ii) is an entity in which all
of the equity owners are accredited investors; (iii) a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment; or (iv) is another type of
entity that meets the definition of an “accredited investor;” specifically:

_____________________________________________

 

3.3 Independent Investigation. Investor has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise), assets or Securities and Exchange
Commission reports of the Company, and acknowledges that it has been provided
adequate access to the personnel. properties, assets, premises, books and
records and other documents and data of the Company for such purpose. Investor
acknowledges and agrees that (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby,
Investor has relied solely upon its own investigation and the express
representations and warranties of the Company set forth in Section 2 of this
Agreement (including the related portions of Schedule 2), and (b) neither the
Company nor any other person has made any representation or warranty as to the
Company or this Agreement, except as expressly set forth in Section 2 of thls
Agreement (including the related portions of Scheduie 2). Investor has not been
provided with any separate offering documents or materials.

 

3.4 Prior Jm,estment Experience. The Investor is financially sophisticated and
has significant prior investment experience, including investment in restricted
and non-registered securities. The Investor is knowledgeable about investment
considerations in microcap companies. The Investor has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Investor’s overall commitment to investments which are not
readily marketable is not excessive in view of the Investor’s net worth and
financial circumstances and the purchase of the Securities will not cause such
commitment to become excessive. The investment is a suitable one for the
Investor.

 

3.5 Appropriate Investment The Investor has adequate means of providing for such
Investor’s current financial needs and foreseeable contingencies and has no need
for liquidity of its investment in the Securities for an indefinite period of
time.

 

3.6 Signfficant Risk. The Investor is aware that an investment in the Securities
involves a number of very significant risks and has carefully researched the
Company.

 

3.7 Governmental Consents. All consents, approvals, orders, authorizations or
registration, qualification, designation and declaration or filing with and
federal or state governmental authority on the part of the Investor required in
connection with the consummation of the transactions contemplated herein shall
have been obtained prior to, and be effective as of, the Closing Date or will be
timely filed thereafter.

 

  5

   



 

3.8 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s. or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor.

 

3.9 No Other Representations or Warrenties. Except for the representations and
warranties contained in this Section 3 and Section 4 below, neither the Investor
nor any other person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Investor.

 

Section 4. Securities Act of 1933.

 

4.1 Investment Representation.

 

(a) This Agreement is made with the Investor in reliance upon its respective
representations to the Company, which by its acceptance hereof the Investor
hereby confirms, that the Securities to be received will be acquired for
investment for an indefinite period for its own account and not with a view to
the sale or distribution of any part thereof, and that it has no present
intention of selling or otherwise distributing the same, but subject,
nevertheless, to any requirement of law that the disposition of its property
shall at all times be within its control. By executing this Agreement, the
Investor further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell or transfer to such person any
of the Securities.

 

(b) The Investor understands that the Securities are not and may never be
registered under the Act on the ground that the sale provided for in this
Agreement and the issuance of securities is exempt pursuant to Section 4(a)(2)
of the Act and Rule 506 of Regulation D thereunder, and that the Company’s
reliance on such exemption is predicated on its representations set forth
herein.

 

(c) The Investor agrees that in no event will it make a disposition of any of
the Securities, unless the Securities shall have been registered under the Act,
unless and until (i) it shall have notified the Company with a statement of the
circumstances surrounding the proposed disposition and (ii) it shall have
furnished the Company with an opinion of counsel reasonably satisfactory to the
Company to the effect that (A) such disposition will not require registration of
such securities under the Act, and (B) that appropriate action necessary for
compliance with the Act has been taken. Notwithstanding the foregoing. the
Investor may distribute any of the Securities to the owners of its equity.

 

(d) The Investor represents that it is able to fend for itself in the
transactions contemplated by this Agreement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment, has the ability to bear the economic risks of its
investment and has been furnished with and has had access to such information as
would be made available in the form of a registration statement together with
such additional information as is necessary to verify the accuracy of the
information supplied and to have all questions which have been asked by the
Investor answered by the Company.

 

  6

   



 

(e) The investor understands that if a registration statement covering the
Securities under the Act is not in effect when it desires to sell any of the
Securities, it may be required to hold such Securities for an indeterminate
period. The Investor also acknowledges that it understands that any sale of the
Securities which might be made by it in reliance upon Rule 144 under the Act may
be made only in limited amounts in accordance with the terms and conditions of
that Rule.

 

4.2 Legends. All certificates for the Securities shall bear substantially the
following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED BY THE INVESTOR FOR
INVESTMENT PURPOSES. THE SECURITIES MAY NOT BE SOLD OR TRANSFERRED UNLESS (A)
THEY HAVE BEEN REGISTERED UNDER SAID ACT, OR (B) THE TRANSFER AGENT (OR THE
COMPANY IF THEN ACTING AS ITS TRANSFER AGENT) IS PRESENTED WITH EITIIER A
WRITTEN OPINION SATISFACTORY TO COUNSEL FOR THE COMPANY OR A “NO-ACTION" OR
INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE CIRCUMSTANCES OF SUCH SALE OR
TRANSFER.”

 

4.3 Rule 144. The Company covenants and agrees that: (i) at a11 times while it
is subject to the reporting requirements of Section 13 or l5(d) of the
Securities Exchange Act of 1934 it will use its best efforts to comply with the
current public information requirements of Rule l44(c)(l) under the Act; and
(ii) it will furnish the lnvestors upon request with all information about the
Company required for the preparation and filing of Form 144.

 

Section 5. Conditions to Investors’ Obligations at Closing. The obligations of
the Investors under paragraphs 1.1 and 1.2 of this Agreement are subject to the
fulfillment at or before the Closing Date of each of the following conditions:

 

5.1 Representations and Warranties. The representations and warranties contained
in Section 2 hereof, subject to the disclosures contained in Schedule 2, shall
be true on and as of the Closing Date, other than those representations and
warranties contained in paragraph 2.2.

 

5.2 Performance. The Company shall have performed and complied with all
agreements and conditions contained herein required to be performed or complied
with by it on or before the Closing Date.

 

5.3 Reservation of Shares. The Company shall have reserved the requisite number
of shares of its Preferred Stock for issuance and delivery to the Investor at
the closing.

 

5.4 State Securities Laws. The Company will have complied with all requirements
under all applicable state blue sky securities laws with respect to the offer
and sale of the Securities.

 

5.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the closing and all material documents and
instruments incident to such transactions will be reasonably satisfactory in
substance and form to the Investor and its counsel, and the Investor and its
counsel will have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

 

  7

   



  

Section 6. Conditions of the Company’s Obligations at Closing. The obligations
of the Company under paragraphs 1.1 and 1.2 of this Agreement are subject to the
fulfillment at or before the closing of each of the following conditions:

 

6.1 Representations and Warranties. The representations and warranties of the
Investor contained in Sections 3 and 4.1 hereof shall be true on the Closing
Date with the same effect as though said representations and warranties had been
made on and as of the Closing Date.

 

6.2 Performance. The Investor shall have performed and complied with all
agreements and conditions contained herein required to be performed or complied
with by it on the Closing Date.

 

6.3 Proceedings and Documents. All company and other proceedings in connection
with the transactions contemplated at the closing and all material documents and
instruments incident to such transactions will be reasonably satisfactory in
substance and form to the Company and its counsel, and the Company and its
counsel will have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

 

7. Covenants. At the closing:

 

7.1 Appointment as CEO and Board Member. At the closing, Jerry C. Craig shall be
elected as the Company’s President and Chief Executive Officer and as a member
of the Company’s board of directors.

 

7.2 Directors & Officers Insurance Policy. As soon as practicable after the
closing, the Company make the requisite payments to obtain a Directors &
Officers insurance policy that is at least $1,000,000.

 

7.3 Indemnification Agreement. At the closing, each new member of the Company’s
Board of Directors shall enter into an Indemnification Agreement, the form of
which is attached as Exhibit B.

 

7.4 At the closing. Jerry C. Craig, as the President and Chief Executive Officer
of the Company and Kris Craig, as Treasurer, the Company Treasurer, shall be
authorized, empowered and directed to maintain the Company’s newly created bank
account.

 

7.5 Registration Rights Agreement. The Investor shall be entitled to receive
registration rights pari passu with, and substantially the same as, any
registration rights provided to holders of equity securities of the Company
during the next round of financing of the Company.

 

7.6 Key Executive and Founder Stock Right of Repurchase. Common stock owned by
any key executive or founder with more than 2% of the prefinancing equity is
subject to the right of repurchase by the company at the lower of (a) the fair
market value (FMV) at the time of agreement or the FMV at the time of
repurchase; or (b) $0.01 per share (if no FMV has been determined), If the
founder leaves the company within the first four years. Such a right expires
over four years on a monthly basis after the Initial Closing (2.083% per month
for 48 months).

 

  8

   



 

8. Miscellaneous.

 

8.1 Agreement is Entire Contract. Except as specifically referenced herein, this
Agreement constitutes the entire contract between the parties hereto concerning
the subject matter hereof and no party shall be liable or bound to the other in
any manner by any warranties, representations or covenants except as
specifically set forth herein. This Agreement supersedes all prior agreements
between the parties concerning the subject matter hereof. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto, and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.
except as expressly provided herein.

 

8.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware.

 

8.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.4 Title and Subtitles. The titles of the sections, paragraphs and
subparagraphs of this Agreement are for convenience and are not to be considered
in construing this Agreement.

 

8.5 Notices. Any notices or other communications to the parties required herein
or permitted hereby shall be sufficiently given, and deemed to be delivered to a
party, if sent by hand delivery, overnight courier service or other similar
messenger service, or electronic mail, at the address set forth below; or to
such other address as the parties shall designate to the other in writing.
Notices shall be deemed received one (1) day after deposit with an overnight
carrier or upon confirmation of receipt if sent by hand delivery or electronic
mail:

 



If to Investor:

Compass Creek Capital, Inc.

jerry.craig@compasscreekcapital.com

   

If to Company:

6230 University Parkway, Suite 301

Lakewood Ranch, Florida 34240

Rick Smith



 

8.6 Finder’s Fee. Each party hereto represents that it is not, and will not be,
obligated for any finder’s fee or commission payable in cash in connection with
this transaction. Each party hereto hereby agrees to indemnity and to hold
harmless the other party hereto from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which any such party
or any of its employees or representatives is responsible).

 

  9

   



 

8.7 Legal Fees and Expenses. Each party hereto shall be responsible for its own
legal fees incurred in connection with the negotiation and execution of this
Agreement, except that the Company shall pay $15,000 to Investor’s counsel
subsequent to the closing.

 

8.8 Other Miscellaneous. This Agreement may not be modified or amended except in
writing executed in counterparts, each of which will be deemed an original and
all of which will constitute one and the same instrument. Neither party may
assign this Agreement without the prior written consent of the other party. If
any provision of this Agreement shall for any reason be held invalid or
unenforceable by any court, governmental agency or arbitrator of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. The
parties hereto shall not be construed as joint venturers or partners of each
other pursuant to this Agreement, and no party shall have the power to bind or
obligate another except as set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above in the capacities described.

 



  MAJOR LEAGUE FOOTBALL, INC.         ______________________ By:

Witness

Name:

Rick Smith     Its:          

 

COMPASS CREEK CAPITAL, INC.

 

 

 

 

 

_____________________

By:

 

 

Witness

Name:

Jerry C. Craig

 

 

Its:

 

 



  



  10

   



 

Schedule 1.3,

 

Use of Proceeds

 

The CEO, in consultation with the Board and other officers will determine the
priority, veracity

and necessity of company payables previously incurred by the Company in
disbursing this initial

and other proceeds of the stock purchase by Compass Creek, Inc., exercising due
care in the best

interests of its shareholders. Current management has made certain suggestions
set forth below

which will be subject to the above review process for these and any other
disbursements. 

Compass Creek and new management makes no warranty on the time or amount of such

payments until its review is completed.

 

 

 

($)

 

B-21 Technologies

 

 

3198

 

BHDHMQ1

 

 

157000

 

Marcelo Morinigo

 

 

4,500

 

David M Bovi PA

 

 

212,654

 

Edgar Filings

 

 

2,671

 

Empire Travel

 

 

34,981

 

FloridaP & L

 

 

489

 

Frank Murtha

 

 

6,521

 

Husted Kicking

 

 

11,325

 

Laminia International

 

 

84,984

 

Liquid Interactive

 

 

153,016

 

Philadelohia Stock Transfer

 

 

3150

 

Salberg & Companv

 

 

42,439

 

TCA

 

 

38,257

 

Basil Law Group

 

 

1600

 

Thennish Law

 

 

6,250

 

Verizon

 

 

305

 

Bill Lutzen

 

 

56000

 

Sea Otter

 

 

145,000

 

Rick Smith

 

 

291.739

 

Mike Queen

 

 

291,739

 

Wes Chandler

 

 

291,739

 

Ivorv Sullv

 

 

98,804

 

Nick Athan

 

 

75000

 

JJ Covne

 

 

25,000

 

Notes

 

 

130,000

 

Accrued interest

 

 

12,174

 

Herm Edwards

 

 

50000

 

Ronald Chew

 

 

15000

 

Working Capital

 

 

863270

 

 

Total

 

 

3,000,000

 

 

  11

   



 

Schedule 2

 

All reports filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since July 29, 2016 {the “:Form 10-:K Date”) are incorporated into
this Exhibit 2 by reference (the “incorporated SEC Reports”).

 

The following describes, as of January 31, 2017, all material subsequent events
Company not otherwise described in the Incorporated SEC Reports:

 

As of June 5, 2017 the Company had outstanding 57,035,520 shares of Common Stock

 

Since May 1, 2017 the Company has been in default of its corporate office lease
in Florida. The full amount outstanding is $19,129, and as a result of the
default, the landlord may pursue all legal remedies including termination of the
lease. The Company is in discussions with the landlord pay the outstanding
balance to avoid the landlord filing a lawsuit against the Company for default
or terminating the lease. The Company intends to use a portion of the proceeds
from this offering to pay the outstanding $19,129 owed.

 

H&J Ventures, LLC (“H&J”) is a debtor in a chapter 7 bankruptcy proceeding. On
October 4, 2016, the chapter 7 trustee (the “Trustee”) of the bankruptcy estate
of H&J sent a letter to the Company claiming that the Company owed $7,800,000 to
H&J in connection with an October 1, 2014 agreement between the Company and H&J,
and that the Trustee would accept a settlement payment of $6,630,000 to resolve
the matter. The Company disputes this claim in its entirety. On December 9,
2016, the Trustee served the Company with a subpoena relating to this matter.
The Company has retained counsel with respect to this matter and will respond to
the subpoena as it is lawfully required to do; however, the Company considers
this claim to be without merit.

 

Sea Otter Convertible Note

 

Promissory Note to Jerry C. Craig in the amount of $62,321.48 and dated April
28, 2017.

 

[ENDJ

 

  12

   



 

Exhibit A

 

Certificate of Designation

 

 

 

 

Exhibit B

 

Indemnification Agreement

 

 

 

 

 

 

 

 

 

 



  13

   



 

Schedule 1.3.

 

Use of Proceeds

 

The CEO, in consultation with the Board and other officers will determine the
priority, veracity

and necessity of company payables previously incurred by the Company in
disbursing this initial

and other proceeds of the stock purchase by Compass Creek, Inc., exercising due
care in the best

interests of its shareholders, Current management has made certain suggestions
set forth below

which will be subject to the above review process for these and any other
disbursements. 

Compass Creek and new management makes no warranty on the time or amount of such

payments until its review is completed.

 

 

 

($)

 

B-21 Technologies

 

 

3,198

 

BHDHM!rt

 

 

157,000

 

Marcelo Morinigo

 

 

4,500

 

David M Bovi PA

 

 

212,654

 

Edl!aI’ Filimzs

 

 

2,671

 

Emoire Travel

 

 

34981

 

FloridaP & L

 

 

489

 

Frank Murtha

 

 

6521

 

Husted Kicking

 

 

11.325

 

Laminia International

 

 

84984

 

LiQuid Interactive

 

 

153,016

 

Philadelohia Stock Transfer

 

 

3,150

 

Salber_g & Company

 

 

42,439

 

TCA

 

 

38,257

 

Basil Law Group

 

 

1,600

 

Thennish Law

 

 

6,250

 

Verizon

 

 

305

 

Bill Lutzen

 

 

56000

 

Sea Otter

 

 

145,000

 

Rick Smith

 

 

291,739

 

Mike Queen

 

 

291,739

 

Wes Chandler

 

 

291,739

 

Ivory SulJv

 

 

98,804

 

Nick Athan

 

 

75,000

 

JJCoyne

 

 

25,000

 

Notes

 

 

130,000

 

Accrued interest

 

 

12,174

 

Henn Edwards

 

 

50000

 

Ronald Chew

 

 

15,000

 

Working Capital

 

 

863.270

 

 

 

 

 

 

Total

 

 

3,000,000

 

 

  14

   



 



jen-y.crui g@compa<;screekcapital.com

 

 

 

If to Company:

6230 Univcri.ity Parkway, Suite 301

Lakewood Ranch, Florida 34240

Rick Smith



 

8.6 Finda’s Fee. Each party hereto represents that it is not, and will not be,
obligated for any tinder’s fee or commission payable in cash. In connection with
this transaction. Each party hereto hereby agree to indemnity and to hold
harmless the other party hereto from any liahility for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which any such party
or any of its employ es or representatives is responsible).

 

8.7 Legal Fees and Expenses. Each party hereto shall be responsible for its own
legal fees incurred in connection with the negotiation and execution of this
Agreement, except that the Company shall pay $15,000 to Investor;s counsel
subsequent to the closing.

 

8.8 Other MiscellaneQus. This Agreement may not be modified or amended except in
writing executed in counterparts, each of which will be deemed an original and
all of which will constitute one and the same instrument. Neither party may
assign this Agreement without tb.e prior written consent of the other party. If
any provision of this Agreement shall for any reason be held invalid or
unenforceable by any court, governmental agency or arbitrator of compet nt
jurisdiction, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. The
parties hereto shall not be construed as joint venturers or partners of each
other pursuant to this Agreement, and no party shall have the power to bind or
obligate another except as set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above in the capacities described.

 



  MAJOR LEAGUE FOOTBALL, INC.         [mlfb_ex102img1.jpg]  
       By:

Name:

Rick Smith   Its: C.0.0.______________        

                 [mlfb_ex102img2.jpg]

 

 [mlfb_ex102img3.jpg]

 



 

 



15



 